DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 04/04/2005 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/745,518 filed 10/15/2018. 
Information Disclosure Statement
4.	The Information Disclosure Statement(s) filed on 12/06/2019, 2/25/2020 and 8/19/2020   has been considered.
Election/Restrictions
5.	Applicant's election with traverse of Embodiment B in the reply filed on 1/4/21 is acknowledged.  The traversal is on the ground(s) that both Embodiments B and E, which illustrate the same features, should be considered. This is found persuasive and Embodiment B (corresponding to claims 1-20) will be considered.
Claim Objections
6.	Claims 13 and 14 is objected to because of the following informalities:  
The recitation of claim 13 calling for, “… the metal strip …” should read “… the metal stripe …” 
The recitation of claim calling for, “… the metal strip are composed of one of Titanium …” should read “… the metal stripe are composed of one of titanium …” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In the instant case, the specification does not reasonably provide enablement for a semiconductor layer comprising silicon dioxide. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with this claim. Note that silicon dioxide, also known as silica, is considered to be an insulator rather than a semiconductor. 
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since silicon dioxide, also known as silica, is considered to be an insulator rather than a semiconductor, the recitation calling for, “… a semiconductor layer comprising silicon dioxide .

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikata et al. (“Fujikata”) US PG-Pub 2015/0084143.
Fujikata discloses a photodetector, comprising: a metal contact (e.g. element 4); a metal stripe (e.g. element 3/7/8) coupled to the metal contact; and at least one photon absorbing material (e.g. element 2, ¶[0070] and Figs. 2, 4, 6, 8 and 9) surrounding the metal stripe on at least four sides of the metal stripe.    
Re claim 2, Fujikata discloses wherein the at least one photon absorbing material is germanium (¶[0070]).    
Re claim 3, the germanium photon absorbing material of Fujikata is configured to absorb photons in the wavelength range of 0.4-1.4 µm which overlaps the recited wavelength range.    

Re claim 5, Fujikata discloses at least one voltage generator (¶[0043]) configured to apply a bias voltage between the metal contact and the  further metal contact to generate an electric field in the at least one photon  absorbing material.   
Re claim 6, Fujikata discloses wherein the metal contact is disposed on the at least one photon absorbing material.    
Re claim 7, Fujikata discloses a semiconductor layer (e.g. element 1/12), wherein the at least one photon absorbing material is disposed on the semiconductor layer (Figs. 1 and 12).
Re claim 8, insofar as understood, Fujikata discloses wherein the semiconductor layer (e.g. element 12) comprises silicon (¶[0045]) .    
Re claim 9, Fujikata discloses further comprising at least one further photon absorbing material (e.g. annotated element FPAM shown below) disposed on the semiconductor layer adjacent to the  at least one photon absorbing material.    
Re claim 10, Fujikata discloses wherein the at least one further photon absorbing material is silicon (¶[0045]).   
Re claim 11, Fujikata discloses wherein the at least one further photon absorbing material includes a slab (e.g. annotated element SLB) and a ridge (e.g. annotated element RG shown below, see also Fig. 12G) extending from the slab.    
Re claim 12, Fujikata discloses further comprising a low refractive index substrate (e.g. element 11 which is silicon,¶[0060]) wherein the semiconductor layer is disposed on the low refractive index substrate (Figs. 1 and 12).

Re claim 14, Fujikata discloses wherein the metal contact and the metal stripe are composed of one of titanium nitride, aluminum, copper, silver, gold (¶[0045]).    
    

    PNG
    media_image1.png
    512
    898
    media_image1.png
    Greyscale


14.	Claim(s) 1-8, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikata et al., US PG-Pub 2009/0134486 (“Fujikata ‘486”).
Fujikata ‘486 discloses a photodetector, comprising: a metal contact (e.g. top element 21, Fig. 8); a metal stripe (e.g. element 2) coupled to the metal contact; and at least one photon absorbing material (e.g. element 1, ¶¶[0055, 0088 and 0101] and Figs. 7 and 8) surrounding the metal stripe on at least four sides of the metal stripe.    

Re claim 3, Fujikata ‘486 discloses wherein the at least one photon absorbing material is configured to absorb photons in the wavelength range of 0.4-1.4 µm which overlaps the recited wavelength range.    
Re claim 4, Fujikata ‘486 discloses a further metal contact (e.g. bottom element 21, Fig. 8) disposed on the at least one photon absorbing material.    
Re claim 5, Fujikata ‘486 discloses at least one voltage generator (Fig. 8) configured to apply a bias voltage between the metal contact and the  further metal contact to generate an electric field in the at least one photon  absorbing material.   
Re claim 6, Fujikata ‘486 discloses wherein the metal contact is disposed on the at least one photon absorbing material.    
Re claim 7, Fujikata ‘486 discloses a semiconductor layer (e.g. element 3/8, (¶[0092]), wherein the at least one photon absorbing material is disposed on the semiconductor layer (Fig. 7).
Re claim 8, insofar as understood, Fujikata ‘486 discloses wherein the semiconductor layer (e.g. element 8) comprises silicon (¶[0092]). Note that Fujikata ‘486 also teaches a photon absorbing material 1 is disposed on the semiconductor layer silicon dioxide 3 (¶[0092]).     
Re claim 13, Fujikata ‘486 discloses wherein the at least one photon absorbing material includes a slab (e.g. annotated element SLB shown below) and a ridge (e.g. annotated element RG shown below) extending from the slab, and wherein the metal contact is disposed on the slab and the metal strip is inside the slab (Fig. 8).  
.    

    PNG
    media_image2.png
    646
    951
    media_image2.png
    Greyscale

15.	Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (“Choi”) US PG-Pub 2013/0126700.
Choi discloses in Fig. 6 a photodetector, comprising a metal contact (e.g. element E1); a metal stripe (e.g. element 62/64) coupled to the metal contact; and at least one layer of graphene (e.g. element 34) located between the metal stripe and a semiconductor layer (e.g. element 30).    
Re claim 16, Choi discloses wherein the at least one layer of graphene is coupled to the metal contact.    
.    
16.	Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao  (“Yao”) US PG-Pub 2017/0301819.
Yao discloses in Fig. 3A-C a photodetector, comprising a metal contact (e.g. element 302); a metal stripe (e.g. element 122) coupled to the metal contact; and at least one layer of graphene (e.g. element 103) located between the metal stripe and a semiconductor layer (e.g. element 128).    
Re claim 16, Yao discloses wherein the at least one layer of graphene is coupled to the metal contact.    
Re claim 17, Yao discloses further comprising at least one further metal contact (e.g. element 302’), wherein the at least one layer of graphene is coupled to the at least one further metal contact.    
Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi/Yao in view of Fujikata.
Choi/Yao teaches the device structure as recited in the claim. The difference between Ito and the present claim is the recited absorbing material. 
Fujikata discloses at least one photon absorbing material (e.g. annotated element FPAM shown above) surrounding a metal stripe (e.g. element 7/8) on at least four sides of the metal stripe.     
Fujikata's teachings could be incorporated with the device of Choi/Yao which would result in the claimed invention of at least one photon absorbing material. The motivation to combine Fujikata's would be to improve light absorption efficiency. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Fujikata's teachings to arrive at the claimed invention.
Re claim 19, Fujikata discloses wherein the at least one photon absorbing material is germanium (¶[0070]).    
Re claim 20, Fujikata discloses wherein a metal contact (e.g. element 4) is disposed on the at least one photon absorbing material.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893